The offense is possession of a still. The punishment is one year in the penitentiary.
The evidence on motion for new trial is certainly overwhelming if not undisputed, that the district attorney agreed with counsel for defendant that he would recommend a suspended sentence, and in the event the jury failed to suspend the sentence, then appellant would be given a new trial. Induced by this promise, appellant entered a plea of guilty. The jury gave him one year and refused to suspend sentence. Appellant contends that his plea of guilty was induced by persuasion contrary to the statute. His contention must be sustained. The facts above stated fail to show a valid plea of guilty, but on the contrary they show a conviction obtained in a manner not sanctioned by law. Farris v. State, 17 Tex.Crim. App. 559; Saunders *Page 145 
v. State, 10 Tex.Crim. App. 336; Wallace v. State, 10 Tex.Crim. App. 407; Frosh v. State, 11 Tex.Crim. App. 280.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.